UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1676


MERCY NGEUSANG,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2011                Decided:   March 7, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Neufville, III, MORAISNEUFVILLE LAW FIRM, LLC, Silver
Spring, Maryland, for Petitioner. Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Ashley Y.
Martin,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mercy       Ngeusang,         a   native      and     citizen    of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)          dismissing       her     appeal      from    the     immigration

judge’s    denial        of     her    requests        for     asylum,     withholding       of

removal, and protection under the Convention Against Torture.

             Before           this        court,        Ngeusang          challenges         the

determination that she failed to establish her eligibility for

relief.      She argues that the credibility determination was not

supported by specific and cogent reasoning and that the Board

erred   in       failing      to      consider       the     independent      corroborative

evidence that she submitted in support of her claims.

             A     determination          regarding        eligibility       for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                        Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                         Legal issues are

reviewed      de    novo,       “affording           appropriate       deference      to     the

[Board]’s     interpretation              of   the    [Immigration        and      Nationality

Act] and any attendant regulations.”                           Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                          This court will reverse

the   Board       only     if      “the    evidence        .   .   .   presented      was    so

                                                 2
compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,    “[t]he        agency    decision     that    an    alien   is   not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

            We have reviewed the evidence of record and conclude

that     substantial    evidence       supports     the     adverse   credibility

finding.     We further conclude that Ngeusang failed to present

sufficient      independent           evidence      of      past      persecution,

notwithstanding        the    adverse     credibility        determination,      as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).     We therefore uphold the denial of Ngeusang’s requests

for asylum and withholding of removal.               See id. at 367 (“Because

the burden of proof for withholding of removal is higher than

for asylum — even though the facts that must be proved are the

same — an applicant who is ineligible for asylum is necessarily

ineligible     for     withholding       of      removal     under    [8    U.S.C.]

§ 1231(b)(3).”).

            Finally,     we    find    that   substantial     evidence     supports

the finding that Ngeusang failed to meet the standard for relief

under the Convention Against Torture.               To obtain such relief, an

                                          3
applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2010).                  We find that

Ngeusang   failed    to    make   the        requisite   showing       before    the

immigration court.

           Accordingly,     we    deny       the   petition   for     review.      We

dispense   with     oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         4